Citation Nr: 1738120	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for obesity, to include as secondary to service-connected depression with psychotic features and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

3. Entitlement to service connection for hypertension, to include as secondary to obesity.

4. Entitlement to service connection for sleep apnea, to include as secondary to obesity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has a long procedural history; however, it was most recently before the Board in October 2016, when the Board requested an advisory medical opinion.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal for entitlement to service connection for obesity, diabetes mellitus, hypertension, and sleep apnea; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for obesity, diabetes mellitus, hypertension, and sleep apnea, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


